Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Continuation of BOX 3 of PTOL-303: The proposed amendments of July 11, 2022 will not be entered because they raise new issues that would require further consideration and/or search.  The amendments to claims 75 and 76 to require the depositions in those claims to be in addition to the electroless deposition of claim 74 so there is no conflict between these claims and claim 74 would raise new issues, as the deposition features of claims 75 and 76 in addition to that of claim 74 was not previously required or considered if the claims need to be rejoined.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Since the proposed amendment has not been entered as discussed for BOX 3 above, the arguments are considered as they apply to the currently pending claims of October 20, 2021.  Applicant argues that in the present case the source of all electrons for reduction are the hydroxide ions, and it is argued that the cited reference to Ovshinsky would not provide this, where there is metal deposition, where this occurs by hydrogen released by the corrosive action of the hydroxide solution on the hydrogen support material, where it is argued that the hydroxide solution forms an oxidizing environment that releases hydrogen that is responsible for the reduction and the hydroxide solution is not a reducing environment in itself, noting 0072 indicting the hydroxide solution provides free hydrogen, which acts as a suitable reducing agent.  It is argued that present claim 74 does not merely require a reducing environment of the hydroxide solution, but all the electrons for reducing come from the hydroxide ions. 
The Examiner has reviewed these arguments, however the rejection is maintained.  Even if applicant is correct that the hydroxide solution reacts with the hydrogen support material substrate to form hydrogen for reducing, as discussed in 0077 of Ovshinsky, the there is no requirement of providing extra hydrogen, merely a reducing environment provided by an alkaline metal hydroxide that acts as a reducing agent. While this hydroxide provides free hydrogen, the use of the hydrogen provided by the hydroxide (the OH ions would therefore be the source of H in the solution) would not prevent meeting the requirement of the claims, because any electrons for the electroless deposition would come from the hydroxide ions, since even if the H also provides electroless/deposition, this would still come from the original hydroxide ions, and so the chemical features of electrons would also come ultimately from the hydroxide ions. As well, the Cu present for the reaction with OH ions would also be present when using Cu (note 0071) as the depositing material, which would at least suggest that a reaction as described by applicant would at least also occur.
As to claim 93, applicant argues that as in claim 74, the electroless deposition features as to the electrons would not come from Ovshinsky.  The Examiner has reviewed these arguments, however, the rejection is maintained. For the same reasons as discussed for claim 74 above, the electrons would come from the hydroxide ions.  It is further argued that in Okada (WO ‘426), while describing the use of any of various reductants capable of precipitating metal nanoparticles, the examples are strong reductants, with pH control and complexing agents, and uses pH of 5-13, etc. unlike the claimed process with pH greater than 14, and no complexing agent needed, and would be a different process than that described by Okada, and thus is different enough that the reduction in Okada cannot simply be changed to that of Ovshinsky.  It is also argued that Hasan also differs, describing a formaldehyde reaction, not that claimed.  
The Examiner has reviewed these arguments, however, the rejection is maintained.  Applicant’s representative has made arguments about how the process works, and pH and complexing agents requirements and charts, but has not made a showing as to this issue.  Note The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Furthermore, even if this is the case, since Ovshinsky would indicate that the hydroxide  can be used as a reducing agent, using under conditions to provide the reducing would have also been suggested.  From 0027 of Okada, other reducing agent systems than those exemplified can be acceptably used.  As to the arguments regarding Hasan article, while it does not teach hydroxide alone reduction, it would show how the reducing agent amount controls electrochemical deposition (note page C16).  Applicant argues that there is a large amount of hydroxide ions used in the present invention, giving a uniform reduction rate. However, even with only hydroxide ions used for reducing, there still has to be enough for the deposition, so control would be provided to give the desired amount. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718